Name: 87/281/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the third European Development Fund in the financial year 1985
 Type: Decision
 Subject Matter: NA;  cooperation policy
 Date Published: 1987-05-27

 Avis juridique important|31987D028187/281/EEC: Decision of the European Parliament of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the third European Development Fund in the financial year 1985 Official Journal L 137 , 27/05/1987 P. 0023 - 0023*****DECISION OF THE EUROPEAN PARLIAMENT of 7 April 1987 granting a discharge to the Commission in respect of the financial management of the third European Development Fund in the financial year 1985 (87/281/EEC) THE EUROPEAN PARLIAMENT, - having regard to the Treaty establishing the European Economic Community, - having regard to the Conventions signed in YaoundÃ © on 20 July 1963 and 29 July 1969, - having regard to the balance sheets and revenue and expenditure accounts of the third, fourth and fifth European Development Funds for the financial year 1985 (1), - having regard to the report of the Court of Auditors concerning the financial year 1985, accompanied by the replies of the Institutions (2), - whereas the financial regulation applicable to the third EDF had made the Council responsible for the discharge, in accordance with the EEC Treaty provisions then in force; whereas, however, these EEC Treaty provisions were subsequently amended by the Treaties of 1970 and 1975 and a general responsibility for the discharge was conferred on Parliament; whereas the present non-budgetization of the EDF, the result of a refusal to take account of several Treaty provisions, cannot justify any restriction of Parliament's power of discharge, - whereas the discharge decision relates first and foremost to the results of the financial year, not to an accumulation of results, - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (Doc. A 2-9/87), 1. Hereby grants a discharge to the Commission in respect of the financial management of the third European Development Fund in the financial year 1985 on the basis of the following amount: Payments: 5 940 034,54 ECU; 2. Presents its comments in the resolution accompanying this Decision; 3. Instructs its President to forward this Decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to arrange for their publication in the Official Journal of the European Communities (L series). Done at Strasbourg, 7 April 1987. The President Sir Henry PLUMB (1) COM(86) 177 final. (2) OJ No C 321, 15. 12. 1986.